In a proceeding, inter ália, pursuant to CPLR 3102 (c) to obtain pre-action disclosure, the Metropolitan Transportation Authority and the Long Island Rail Road appeal from an order of the Supreme Court, Queens County (Kitzes, J.), dated January 20, 2005, which granted the application.
Ordered that the order is reversed, on the facts and as a matter of discretion, with costs, the application is denied, and the proceeding is dismissed.
The Supreme Court improvidently exercised its discretion in *587granting the petitioner’s application for pre-action disclosure because, inter alia, the discovery requested was not limited to obtaining the identities of prospective defendants, and the petitioner had sufficient information to frame a complaint without the discovery requested (see CPLR 3102 [c]; Matter of Toal v Staten Is. Univ. Hosp., 300 AD2d 592 [2002]; Matter of Stewart v New York City Tr. Auth., 112 AD2d 939, 940 [1985]; Matter of Corigliano, 76 AD2d 886 [1980]; Matter of Houlihan-Parnes, Realtors [Cantor, Fitzgerald & Co.], 58 AD2d 629, 630 [1977]; Patterns Unlimited v Weiss, 36 AD2d 859 [1971]). Moreover, the petitioner did not demonstrate the need to preserve the items requested in the application (cf. Matter of Stanco v Steinberg, 254 AD2d 363 [1998]). Adams, J.P., Ritter, Goldstein, Skelos and Dillon, JJ., concur.